Citation Nr: 1420779	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to hypertension, to include as secondary to hallux valgus of the bilateral feet and myofascial lumbar syndrome with spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1989 to November 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA paperless claims processing system includes treatment records from the Dallas VA Medical Center dated October 2009 to January 2012, treatment records from the Fort Worth Out Patient Clinic dated August 2012 to February 2014, and a March 2014 appellate brief.  Other documents on Virtual VA are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts three possible ways in which his current diabetes mellitus, type 2, is related to his active duty service.  First, the Veteran contends that during service he had multiple risk factors for developing diabetes mellitus, type 2, as well as symptoms, and that "[b]ut for the lack of proper assessment while in service [in August 1998]," his diabetes mellitus would have been adequately diagnosed.  March 2014 appellate brief; see also January 2011 notice of disagreement; March 2011 substantive appeal.  Second, the Veteran contends that his service-connected hypertension is one of the leading risk factors in developing diabetes mellitus, type 2.  See January 2011 notice of disagreement; December 27, 2009 Veteran statement.  Finally, the Veteran also contends that because of the pain associated with his service-connected back and bilateral feet disabilities he can no longer be physically active, which caused him to gain weight, and that being overweight is also a leading factor in developing diabetes mellitus, type 2.  See December 27, 2009 Veteran statement; December 18, 2009 Veteran statement.

A January 2010 VA treatment note is the first diagnosis of record of diabetes mellitus.  However, the only VA treatment records contained in the claims file are from October 2002 to September 2003, and then begin again in October 2009.  On remand, the AOJ should obtain all VA treatment records since the Veteran was separated from service.

Upon VA examination in June 2010, the VA examiner opined that the Veteran's service-connected hypertension, to include his hypertension medications, did not cause the Veteran's diabetes mellitus.  However, the VA examiner did not address aggravation on a secondary service connection basis.  Further, the VA examiner did not opine as to direct service connection, whether the Veteran's diabetes mellitus may have manifested within a year of separation from service, or as to secondary service connection with regard to the Veteran's back and bilateral feet disabilities.  On remand, the AOJ should afford the Veteran a new VA examination to address the nature and etiology of his diabetes mellitus, type 2.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all outstanding treatment records, including VA treatment records since the Veteran's separation from service.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.
2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's diabetes mellitus, type 2.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, is related to or caused by the Veteran's service?  

The examiner should specifically address the Veteran's contentions that he exhibited many of the risk factors for developing diabetes mellitus, type 2, and that had he been properly assessed in service, diabetes mellitus would have been diagnosed.  See March 2011 substantive appeal; January 2011 notice of disagreement; December 2009 Veteran statements.  The examiner should specifically address the August 1998 Preventive Health Assessment referenced by the Veteran.

The examiner should also specifically address the Veteran's service treatment records showing extensive weight gain during service and his participation in a weight management program, the Veteran's available blood glucose test results, and the Veteran's complaints of headaches, dizziness, being thirsty all the time, swelling of his feet and face, being hot when others were comfortable, as well as frequent trouble sleeping.  See, e.g., July 1999 Report of Medical History; November 1997 weight management history; November 1996 weight management history.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, had its onset within the first post-service year following discharge from active military service?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, was caused by the Veteran's low back and bilateral feet disabilities?

The examiner should specifically address the Veteran's contention that because of the pain associated with his back and bilateral feet disabilities his physical activity was limited, which has caused him to gain weight, and that being overweight is a factor in developing diabetes mellitus, type 2.  See December 27, 2009 Veteran statement; December 18, 2009 Veteran statement.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, is aggravated by the Veteran's back and bilateral feet disabilities?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, is aggravated by the Veteran's hypertension?

The examiner should specifically address the Veteran's contention that hypertension is one of the leading risk factors in developing diabetes mellitus, type 2.  See January 2011 notice of disagreement; December 27, 2009 Veteran statement.  The examiner should also specifically address the Internet articles submitted by the Veteran regarding the relationship between diabetes mellitus and hypertension.

f) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, was caused by the combination of the Veteran's hypertension and back and bilateral feet disabilities?

g) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diabetes mellitus, type 2, was aggravated by the combination of the Veteran's hypertension and back and bilateral feet disabilities?

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's report complies with the Board's remand instructions.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



